Seward, J.
(orally).
This is a very peculiar case. Charles C. Beckman brings suit in his own behalf and in behalf of all the residents in the southern part of the city, substantially, seeking to recover $50,000 damages sustained by the alleged wrongful act of shutting up a street. He says that he brings this suit on behalf of himself and' all the inhabitants within a certain territory. That would include the children and everybody else who happened to have a habitation in that particular territory. I do not think the plaintiff can do that. It is a suit for damages. How could the damages be apportioned? What portion would be due to Beckman, and what portion would be due to those whom he claims to represent ?
A demurrer is interposed to the petition because of misjoinder of parties defendant and parties plaintiff. I will read the petition:
“Now comes Charles C. Beckman, for himself and the representative of and for all the inhabitants residing south of the Baltimore & Ohio railroad, and the Baltimore & Ohio railroad *520shops and east of the North Fork of the Licking river, and north of Licking river in the city of Newark, Ohio, and says that by reason of the closing up of Webb street in the city of Newark, Ohio, across the tracks of the Baltimore & Ohio railroad by the city council of the city of Newark, Ohio, to traffic and pedestrians and the washing out of the west approach of the Vallandingham street bridge in the city of Newark, Ohio, by the flood of North Fork of the Licking river on Sunday, August 15, 1909, and -the neglect and refusal of the proper officers of the city of Newark, Ohio, to rebuild said west approach to said Vallandingham street bridge and to re-open Webb street across the tracks of the Baltimore & Ohio railroad in the city of Newark, Ohio, that he himself, and all of the said inhabitants residing south of the Baltimore & Ohio railroad and the Baltimore & Ohio railroad shops and east of North Fork of the Licking river and north of the Licking river in the city of Newark, Ohio, are, by reason thereof, isolated from other parts of the city of Newark, Ohio, from traffic or otherwise to the damage of himself and said inhabitants in the sum of fifty thousand dollars, for which sum, by reason of the facts and matters aforesaid, said Charles C. Beckman, for himself, and the whole of said inhabitants prays judgment against the said city of Newark, Ohio, in said sum of $50,000, together with the costs of this action, and further pray the court for all further relief that he and said inhabitants may be entitled to in law and in equity by reason of the matters and facts aforesaid.”
This petition does not state a cause of action in favor of Mr. Beckman. He assumes to act for everybody who lives in that section of the city, and it is beyond reason that everybody authorized him to act in their behalf in that part of the city. Suppose he recovers the $50,000? Who is to get it? How much is each one damaged?
This demurrer is sustained and judgment entered on the demurrer. The petition will be dismissed, and .exceptions noted.